Citation Nr: 0335873	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The appellant served from September 12, 1976 to October 21, 
1976 on active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by which the 
RO denied an application to reopen a claim of service 
connection for a low back disorder.  


FINDINGS OF FACT

1.  In August 1977, the Board denied service connection for a 
low back disability.  The Board denied applications to reopen 
a claim for service connection of a low back disorder by 
decisions in February 1991 and August 1996.  The RO denied 
applications to reopen a claim for service connection of a 
low back disorder by decisions dated in September 1998 and 
May 2000.  These decisions were not appealed.  

2.  The evidence received after the May 2000 denial does not 
bear directly or substantially on a matter of specific 
concern in the appellant's claim and is not so significant 
that it must be considered in fairly deciding the merits of 
the underlying claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, by a May 2000 decision the RO denied the 
appellant's claim for service connection of a low back 
disorder.  Since the appellant did not appeal that decision, 
it became final.  Consequently, the Board can now consider 
the merits of the present claim only if "new and material 
evidence" has been submitted since the time of the prior 
final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called "change 
in outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under § 
3.156(a) (2001), evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is that evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of what constitutes "new and material" evidence 
has recently changed; however, the new definition applies 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45, 620 (August 29, 2001).  The appellant's claim to 
reopen was received prior to that date.)  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted above, the Board first denied the appellant's claim 
for service connection of a low back disorder in 1977.  The 
basis of that decision was that the evidence showed no 
additional back disability resulting from the appellant's one 
month of active duty for training beyond the disorder that 
existed prior to entering service.

In June 2000, the RO denied the appellant's application to 
reopen a claim for service connection of a low back disorder.  
At that time, the evidence of record included:  the 
appellant's contentions, service medical records, a report of 
an evaluation conducted in connection with a Workers' 
Compensation claim, a hearing transcript from August 1990, 
personnel records, private medical records dated from 1975 to 
1993, a report of a VA examination conducted in 1977, 
Muskogee VAMC treatment records dated from July 1999 to March 
2000; and an undated medical statement received in May 2000.  

This evidence showed an excision of a herniated nucleus 
pulposus at L4 to L5 performed in October 1975.  During 
service, the appellant complained of back pain after 
reportedly jumping off a truck with a duffel bag on his 
shoulder.  Separation documents indicate that the appellant 
was separated for failure to meet the required physical 
standards.  A VA examination report dated in 1977 showed a 
diagnosis of post-laminectomy syndrome with no definite 
neurological changes.  X-rays at that time showed lumbar 
spine in the anteroposterior, lateral and oblique views 
disclosed a narrowing of the intervertebral disc space 
between L5 and S1.  The appellant testified that he felt a 
pull in his back first after running around a building 
carrying his luggage and second after picking up a garbage 
can.  VA treatment records show treatment in 1977 for 
complaints of low back pain and depression and an assessment 
of chronic low back pain.  

After the June 2000 decision, evidence consisting of a report 
of x-rays taken in August 2002 was added to the claims file.  
This report showed an impression of mild degenerative changes 
in the lumbar spine, greatest at L4-5 with no vertebral 
wedging or subluxation.  

The Board finds that the evidence associated with the file 
since the June 2000 decision is new in the sense that it was 
not previously in the claims file.  However, inasmuch as it 
presents evidence of a present diagnosis of a back problem it 
is cumulative and redundant of evidence already in the claims 
file.  Furthermore, given that this evidence does not address 
the question of service connection, including the question of 
possible worsening of a pre-existing back problem, it does 
not bear directly and substantially on the matter of specific 
concern, namely whether the appellant's back problem was 
permanently worsened by his one month of active duty for 
training.  This evidence is therefore not new and material.  
Consequently, the application to reopen a claim of service 
connection for a low back disorder is denied.

In adjudicating the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or appellant, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  Here, the 
appellant was notified of the evidence needed to substantiate 
a claim to reopen by letters dated in May 1998 and December 
2001, and by the rating decision dated in May 2000.  The May 
1998 letter notified the appellant that new evidence is that 
which is not merely cumulative of evidence already of record.  
It related that material evidence is that which is relevant 
and would tend to prove facts necessary for a decision on the 
issue at hand.  The letter indicated that any additional 
evidence should be submitted as soon as possible, preferably 
within 30 days and in any case within 1 year.  The December 
2001 letter indicated that the requirements for new and 
material evidence are that new evidence be that which was not 
previously submitted and considered.  It was noted that 
material evidence was evidence that was related to the issue 
and gave information necessary for the RO to make a decision.  
That letter informed the appellant that he may submit new and 
material evidence at any time, but that it should be 
submitted within 60 days and must be submitted within 1 year 
to receive benefits prior to the day of receipt.  The May 
2000 rating decision explained that the medical evidence 
presented was not sufficient to reopen the appellant's claim 
for service connection for a low back disability because it 
did not show the appellant's low back disability was 
diagnosed during the appellant's military service.  It 
related that to successfully reopen his claim, the appellant 
must furnish medical evidence showing a diagnosis of a 
chronic back disability during military service as well as 
medical evidence showing a nexus to an in-service diagnosis.  

In addition, the appellant was notified of the evidence 
needed to substantiate a service connection claim by letters 
dated in April 2000 and in November 2001.  Finally, the April 
2000 and November 2001 letters indicate that an award of 
service connection requires establishing a reasonable 
possibility that the disability was caused by injury or 
disease that began or was made worse during military service.  
The Board finds that the appellant was more than sufficiently 
notified of what was needed to substantiate his application 
to reopen a claim for service connection of a low back 
disorder, as well as the evidence needed to substantiate the 
claim for service connection itself.  Therefore, the duty to 
notify the appellant as to what was needed to substantiate 
the claim has been satisfied.

Additionally, VA must notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of whose obligation it was to produce evidence by 
way of the April 2000 letter that explained what VA would do 
and what the appellant must do.  The November 2001 letter 
also related what VA would do to assist the appellant in 
obtaining necessary evidence.  In this regard, it should also 
be pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167 (1996).  Even the Veterans Claims Assistance Act of 
2000 recognizes this. 38 U.S.C.A. § 5103A(f) (West 2002).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action under the Veterans Claims 
Assistance Act of 2000 and the specific duty-to-assist 
provisions is not required.

The Board is cognizant of the United States Court of Appeals 
for the Federal Circuit decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) that invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit reached a conclusion similar to that in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Here, the appellant was 
notified in one letter that he should submit the evidence 
"preferably" within 60 days and in another letter he was 
told that he "should" submit the evidence within 30 days.  
Given this permissive language and his being notified that 
new and material evidence can be submitted at any time, and 
considering this is a claim to reopen, no prejudice has 
occurred to the appellant from these letters.  In this 
regard, the Board finds significant that the appellant 
submitted additional evidence after the expiration of the 
time frames noted in those letters.


ORDER

The application to reopen a claim of service connection for a 
low back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



